DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 7/1/2022. Per the amendment, claims 1, 5, and 7 have been amended, claims 6 and 21-70 are cancelled, and claim 71 is new. As such, claims 1-5, 7-20, and 71 are pending in the instant application.
Applicant has amended claim 5 to address rejection under 35 USC 112(d); the previous rejection is withdrawn.
Applicant has amended the claims to address rejections under 35 USC 112(b); the previous rejections are withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I-VI, as set forth in the Office action mailed on 3/11/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/11/2021 is partially withdrawn.  Claim 72 , directed to Species IV: Fig.10 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings filed on 8/16/2018 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Proposed Drawing Correction: Removing the identifiers “1” and “3” from Figure 15.
These identifiers are used in Fig.’s 6-9 and the specification to identify the breathing device 1, and the first wall section 3 which are different components than what is shown in Fig.15.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email by Attorney Elizabeth Schuster on 8/4/2022.
The application has been amended as follows, where underlining indicates insertion and strikethrough indicates deletion:
1. (Currently amended) A breathing device, comprising: 
- a mouthpiece forming a breathing channel to form a connection between a first end and a second end of the mouthpiece, the first end being configured for a user breathing into the mouthpiece through a breathing opening, 
- an at least partly flexible rebreathing air chamber attached to the second end of the mouthpiece, thereby being in fluid connection with the breathing channel, the rebreathing air chamber being formed by an at least partly flexible wall section(s), wherein - the at least partly flexible rebreathing chamber having a first wall section being permeable to gas by a pluralityof through going openings provided in a rebreathing-air-chamber connector, wherein one or more of said through going openings are re-closable and/or adjustable openings. 
2. (Previously presented) A breathing device according to claim 1, wherein 

wherein the first wall section apart from said 
3. (Previously Presented) A breathing device according to claim 1, wherein said rebreathing air chamber comprises 
said first wall section being permeable to gas and having a first conductance Gout and 
a second wall section being impermeable to gas and having a second conductance Gexpand wherein the first and the second wall section are configured to provide an RBR defined as RBR =Gexpand/(Gout + Gexpand) between 0.5 and 0.9.
4. (Previously Presented) A breathing device according to claim 1, wherein the rebreathing air chamber comprising the first wall section being permeable to air and a second wall section being impermeable to air.
5. (Currently amended) A breathing device according to claim 1, wherein said rebreathing air chamber being formed by the first wall section wherein the first wall section being flexible.
Claim 6. (Cancelled)
7. (Currently amended) A breathing device according to claim I, wherein the rebreathing air-chamber-connector being configured 
- for connecting a facial mask or said mouthpiece to said rebreathing air chamber, rebreathing-air- chamber-connector forming at 
8. (Previously Presented) A breathing device according to claim 1, wherein the form of said rebreathing air chamber is selected from the group consisting of: cube, cuboid, sphere, spheroid, bag type, tetrahedron, substantially tetrahedron, square-based pyramid substantially pyramid, octahedron, substantially octahedron, hexagonal prism substantially prism, dodecahedron, substantially dodecahedron, cylinder, or cylindroid.
9. (Previously Presented) A breathing device according to claim 8, wherein the rebreathing air chamber comprising panels each defining a face of the rebreathing air chamber, one or more of said panels and/or at least a part of one of said panels forms said first wall section, at least one of said panels form at least a part of a second flexible wall section, said first wall section comprising permeable sections or being permeable to gas by the plurality 
10. (Previously Presented) A breathing device according to claim 9, wherein one or more of said panels comprise the first being flexible and/or second flexible wall section.
11. (Previously Presented) A breathing device according to claim 9, wherein said panels and/or wall sections has a thickness smaller than 4 mm.
12. (Previously Presented) A breathing device according to claim 7, wherein said rebreathing air chamber further comprises said breathing channel arranged in said rebreathing-air-chamber- connector, allowing fluid communication in and/or out of the rebreathing air chamber with the user's mouth, during use.
13. (Previously Presented) A breathing device according to claim 7, wherein said breathing channel has at least one through going opening, allowing fluid communication in and/or out of the breathing device with the surrounding atmosphere.
14. (Previously Presented) A breathing device according to claim 13, wherein one or more of said at least one through going openings are re-closable and/or adjustable in size by a valve mechanism.
15. (Previously Presented) A breathing device according to claim 13, wherein said at least one through going openingbetween the two parallel longitudinal wall sections, said slider configured for adjusting the flow of air into said rebreathing air chamber.
16. (Previously Presented) A breathing device according to claim 13, wherein said breathing channel further comprises two parallel longitudinal wall sections, protruding in a perpendicular direction to a breathing direction through the breathing channel, with a distance in between measured as the distance between the two parallel longitudinal wall sections below 3 cm, configured for the user being preventing from blocking the through going openings with a finger, while holding said breathing device with the fingers, said through going openings being arranged in between the two parallel longitudinal wall sections.
17. (Previously Presented) A breathing device according to claim 7, wherein the rebreathing air chamber comprises non-adjustable through going openings, arranged on the rebreathing-air- chamber-connector allowing fluid communication in and/or out of the rebreathing air chamber with the surrounding atmosphere.
18. (Previously Presented) A breathing device according to claim 7, wherein said rebreathing air chamber-connector further comprises a socket configured for connecting the rebreathing air chamber to the mouthpiece while allowing fluid communication in and/or out of the rebreathing air chamber.
19. (Previously Presented) A breathing device according to claim 18, further comprising: wherein one or more of the re-closable and/or adjustable openings
20. (Previously Presented) A breathing device according to claim 18, wherein the socket forms the mouth piece.
Claims 21-70. (Cancelled)
71. (New) A breathing device according to claim 1, wherein the first wall section of the at least partly flexible rebreathing chamber being permeable to gas by one or more pores provided in said wall section.

72. (New)  A breathing device, comprising:
a mouthpiece forming a breathing channel to form a connection between a first end and a second end of the mouthpiece, the first end being configured for a user breathing into the mouthpiece through a breathing opening,
an at least partly flexible rebreathing air chamber attached to the second end of the mouthpiece, thereby being in fluid connection with the breathing channel, the rebreathing air chamber being formed by an at least partly flexible wall section(s),
wherein 
- the at least partly flexible rebreathing chamber having a first wall section being permeable to gas by a plurality of through going openings provided in a rebreathing-air-chamber connector wherein one or more of said through going openings are re-closable and/or adjustable openings, and
-    the mouthpiece comprising one or more through going openings allowing fluid communication between the breathing channel and the surrounding atmosphere wherein one or more of said through going openings are re-closable and/or adjustable in size.

Allowable Subject Matter
Claims 1-5, 7-20, and 71-72 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 72 the closest prior art of record does not teach “the at least partly flexible rebreathing chamber having a first wall section being permeable to gas by a plurality of through going openings provided in a rebreathing-air-chamber connector wherein one or more of said through going openings are re-closable and/or adjustable openings”. The closest prior art of record, Buecken et al. (DE 19912337 C1) instead discloses a mouthpiece (1 and 2, Fig.1) comprising an opening, the mouthpiece attached to the chamber via a tube. Duncan et al. (US 4628926 A) in view of Buecken teaches a mouthpiece (Duncan Fig. 9, 40) and, modified with the opening of Buecken (shown in Fig.1, at 2, Abstract), one opening within the mouthpiece. Neither of the references teach a plurality of openings within a first wall section of the chamber provided in a rebreathing-air-chamber connector in combination with the rest of the limitations of the claims. This limitation is neither anticipated nor found obvious by the prior art of record. As such, claims 1, 72, and all dependents thereof are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785